DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on7/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
As to the amended claims received on 8/11/21 and the examiners amendment below, the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Delelault on 1/21/22.

The specification has been amended as follows:
Amendments to the Specification:
Please replace paragraph [0060] with the following amended paragraph:


[0060]	Turning now to Figs 5-8, there is illustrated various enlarged views of capillary wiper 80.  Capillary wiper 80 has two major portions, the upper portion 82 and a tapered lower portion 88 that are mated to each other at a junction 85.  Tapered lower portion 88 has a base end 88a and an apex end 88b where apex end 88b has lower portion aperture 88c.  At the junction 85 between upper portion 82 and tapered lower portion 88, there are a plurality of optional upper portion protrusions 82b that extend from the upper portion 82 at the junction 85 along the tapered lower portion 88 for a predefined distance 82b 82b 

Amendments to the Claims:

1.	(Currently amended)  A capillary wiper for a disposable test cartridge having a cartridge body with a plurality of chambers, a cartridge cover connected to the cartridge body wherein the cartridge cover has a capillary-receiving aperture, and a capillary element having a capillary tube that extends into the capillary-receiving aperture wherein the capillary element is removably insertable into the capillary-receiving aperture of the cartridge cover for use in a point-of-care analyzer, comprising:
[[a]]the cartridge body;
[[a]]the cartridge cover; and
[[a]]the capillary wiper between the cartridge cover and the cartridge body, the capillary wiper further comprising:
a tubular upper portion having an upper portion opening that mates with a cover tube extension connected to the capillary-receiving aperture of the cartridge cover;
an elastomeric tapered lower portion having a base end and an apex end wherein the apex end has a lower portion aperture that is smaller than the upper portion opening and wherein the base end is connected to the tubular upper portion; 
a plurality of upper portion protrusions on an outside surface of the tubular upper portion at a junction between the tubular upper portion and the elastomeric tapered lower portion wherein the plurality of upper portion protrusions are compressible between the cartridge cover and the cartridge body, the plurality of upper portion protrusions extend along the tapered lower portion a predefined distance; and
an open pathway between the upper portion opening and the lower portion aperture defining a capillary wiper volume for receiving the capillary tube therethrough, the 

2.	(Original)  The capillary wiper of claim 1 wherein the tubular upper portion is made of an elastomeric material.

3.	(Previously Presented)  The capillary wiper of claim 1 wherein the plurality of upper portion protrusions disposed in a radial array at the junction between the tubular upper portion and the tapered lower portion.

4.	(Cancelled)  

5.	(Original)  The capillary wiper of claim 3 wherein the plurality of upper portion protrusions are made of an elastomeric material.

6.	(Previously Presented)  The capillary wiper of claim 1 wherein the tubular upper portion is attached to the cover tube extension of the cartridge cover of the disposable test cartridge.

7.	(Previously Presented)  The capillary wiper of claim 1 wherein the capillary wiper is over-molded onto the cover tube extension of the cartridge cover of the disposable test cartridge.

8.	(Original)  The capillary wiper of claim 1 wherein the open pathway within the tapered lower portion is tapered.

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a capillary wiper for a disposable test cartridge having a cartridge body with a plurality of chambers, a cartridge cover connected to the cartridge body wherein the cartridge cover has a capillary-receiving aperture, and a capillary element having a capillary tube that extends into the capillary-receiving aperture wherein the capillary element is removably insertable into the capillary-receiving aperture of the cartridge cover for use in a point-of-care analyzer, comprising: the cartridge body; the cartridge cover; and the capillary wiper between the cartridge cover and the cartridge body, the capillary wiper further comprising: a tubular upper portion having an upper portion opening that mates with a cover tube extension connected to the capillary-receiving aperture of the cartridge cover; an elastomeric tapered lower portion having a base end and an apex end wherein the apex end has a lower portion aperture that is smaller than the upper portion opening and wherein the base end is connected to the tubular upper portion; a plurality of upper portion protrusions on an outside surface of the tubular upper portion at a junction between the tubular upper portion and the elastomeric tapered lower portion wherein the plurality of upper portion protrusions are compressible between the cartridge cover and the cartridge body, the plurality of upper portion protrusions extend along the tapered lower portion a predefined distance; and an open pathway between the upper portion opening and the lower portion aperture defining a capillary wiper volume for receiving the capillary tube therethrough, the upper portion opening having a larger cross-sectional area than the capillary tube and the lower portion aperture having a smaller cross-sectional area than the capillary tube whereby the lower portion aperture expands around the capillary tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Benjamin R Whatley/Primary Examiner, Art Unit 1798